Voto particular de conformidad emitido por la
Jueza Presi-denta Señora Fiol Matta,
al cual se unen el Juez Aso-ciado Señor Feliberti Cintrón y la Jueza Asociada Oro-noz Rodríguez.
I
Cuando asumí el cargo de Jueza Presidenta del Tribunal Supremo de Puerto Rico lo hice entendiendo la gran responsabilidad que supone administrar uno de los tres poderes de gobierno del Estado Libre Asociado de Puerto Rico y con plena conciencia de la complejidad presupuesta-ria que enfrentaría la Rama Judicial ante la crisis fiscal que atravesaba el País. Aun así, acepté el reto de tomar el mando de nuestro Sistema de Justicia con el compromiso de velar por que los puertorriqueños y puertorriqueñas continuaran recibiendo los servicios judiciales de la forma más eficiente, efectiva y, sobre todo, con sensibilidad.
Me atreví a declarar este compromiso porque, entre otras cosas, sabía que la Rama Judicial contaba con el re-curso humano de la más alta integridad y con el mayor sentido de responsabilidad. Desde el comienzo de mi admi-*455nistración, reconocí el valor de nuestros funcionarios, fun-cionarías, jueces y juezas como la herramienta esencial para que los tribunales del país puedan cumplir con su deber constitucional de resolver casos y controversias. Ellos y ellas son la columna vertebral de la Rama Judicial. La Resolu-ción que aprobamos hoy no disminuye, ni un ápice, esa realidad. Por el contrario, es una medida tomada luego de muchos otros esfuerzos por resolver nuestra precaria situa-ción fiscal y con el objetivo de lograr la estabilidad fiscal y, por consiguiente, asegurar la estabilidad laboral.
La Resolución que hoy emite este Tribunal me obliga a informar sobre la precaria situación presupuestaria que enfrenta la Rama Judicial, rendir cuentas sobre las deci-siones administrativas implantadas, explicar las medidas que se adoptan al enmendar el Reglamento de la Adminis-tración del Sistema de Personal de la Rama Judicial y, por último pero no menos importante, delinear el camino que nos falta recorrer hacia la estabilidad.
II Es harto conocido que el Pueblo de Puerto Rico enfrenta una crisis fiscal ante la degradación del crédito público. En atención a ello, las Ramas Ejecutiva y Legislativa del Go-bierno de Puerto Rico implantaron la Ley Especial de Sos-tenibilidad Fiscal y Operacional del Gobierno del Estado Libre Asociado de Puerto Rico, Ley Núm. 66-2014. En vir-tud de esta ley se redujo el presupuesto de la Rama Judicial para el presente año fiscal en casi $54 millones de dólares, al congelarse la fórmula presupuestaria con la que se había estado trabajando desde la aprobación de la Ley Núm. 286-2002 (23 LPRA see. 104) y al aplicarse un por-centaje de reducción adicional de 7.4%.
La asignación de presupuesto mediante una fórmula es un mecanismo de avanzada implantado para conceder a la Rama Judicial la autonomía presupuestaria, uno de los ele-*456mentos más efectivos para asegurar la independencia judicial en su vertiente administrativa y fortalecer la separación de poderes, pilar de nuestro sistema republicano de Gobierno. Durante la década pasada, gracias a la autono-mía presupuestaria, la Rama Judicial pudo planificar sus operaciones e iniciativas sin intervención de las otras ramas constitucionales de gobierno y sin déficit presupuestario.
Conforme a la Ley Núm. 286-2002, el presupuesto que correspondía a la Rama Judicial por fórmula para el año fiscal 2014-2015 era de aproximadamente $380,015,000. Además, la Rama Judicial recibiría aproximadamente unos $15 millones adicionales provenientes de la cancela-ción de aranceles y fondos federales. Al sumarse estos a lo que le correspondería por fórmula, se había proyectado una partida total de $395,015,000 en recursos para el pre-sente año fiscal. Conforme a esto, la Rama Judicial presu-puestó en gastos operacionales cerca de $390,947,000, su-ficientes para cubrir todos los compromisos contraídos.
La Ley 66-2014 alteró este escenario. Suspendió la fór-mula presupuestaria antes descrita, congeló el presu-puesto y aplicó el porciento de reducción, resultando en una asignación de $341,249,000. Esto equivale a una re-ducción de casi $54 millones, esto es, un 14% de lo que se había proyectado bajo las leyes puestas en suspenso por la Ley 66-2014. La capacidad de la Rama Judicial para cum-plir con los proyectos encaminados y con las obligaciones contraídas se vio seriamente restringida. Evidentemente, el presupuesto asignado no fue suficiente para cubrir el pago de los compromisos presupuestarios según estos fue-ron proyectados.
III
El cuadro presupuestario antes descrito requirió tomar medidas estrictas para ahorrar y controlar los gastos ope-racionales de la Rama Judicial para el presente año fiscal. *457En una orden administrativa de 7 de julio de 2014 requerí acción inmediata para ponerlas en vigor de manera que tuvieran efecto en el plazo más breve posible. También or-dené la evaluación de todas las medidas posibles que resul-taran en el uso prudente y eficiente de nuestros recursos para maximizar su rendimiento. Las medidas evaluadas e implantadas a partir de esta Orden se predicaron en varios criterios, siendo los principales que se continúe brindando servicio de excelencia a nuestra ciudadanía y se asegure al máximo la protección de los empleos y los derechos corres-pondientes a nuestro recurso humano.
Cónsono con ello, la Oficina de Administración de los Tribunales (OAT) diseñó un plan inicial de ahorro. Entre las primeras acciones tomadas, se convocó a un comité evalua-dor para estudiar la necesidad de los servicios contratados a profesionales y entidades externas, tomando en considera-ción el apoyo requerido por la función judicial. Se impartió la instrucción de reducir el gasto en servicios contratados. En cumplimiento de lo requerido, se redujeron las cuantías en los contratos de servicios de seguridad, representación legal y contabilidad, relaciones públicas y prensa, y servicios médicos, psicológicos y de trabajo social. Además, se logró reducir los cánones de 31 edificios arrendados.
Por otro lado, entre otras medidas, se canceló la contra-tación de puestos transitorios, se congelaron los puestos no esenciales y se redujeron los contratos por servicios y materiales. Además, se renegociaron los cánones de arren-damiento de los locales donde operan muchos de los tribu-nales y se trasladaron las operaciones de once salas del Tribunal de Primera Instancia a otros centros judiciales. No se renovó el millonario contrato de arrendamiento de los edificios del Tribunal de Apelaciones y de la OAT, se reorganizó el organigrama de la OAT y se ordenaron los cierres parciales de las operaciones judiciales durante épo-cas festivas. La implantación de estas medidas ha sido muy efectiva y ha generado un ahorro significativo de cerca *458de $9 millones de dólares al presente. Se ha calculado que cuando concluya el año fiscal, estas medidas generarán un ahorro total aproximado de $12 millones de dólares.
El cierre de once salas de los Tribunales de Primera Instancia, a saber, Cataño, Naranjito, Maunabo, Naguabo, Moca, Las Marías, Jayuya, Peñuelas, Aguas Buenas, Cidra y Gurabo, sin dudas ha incidido en la operación de los tribunales. Hemos tenido que cancelar el proyecto de cons-trucción de un nuevo Centro Judicial en Aibonito, a pesar de que las condiciones del Centro Judicial actual no son las mejores. Ha sido necesario también reducir el pago de ali-mentos a los confinados y testigos, y cancelar proyectos de servicios tales como Teletribunales, que ofrecía información por teléfono a la ciudadanía sobre los casos, y En Contacto, que permitía comunicarse mediante mensajes de textos con los empleados de la Rama Judicial en casos de emergencias. Así también, se suspendió el desarrollo del emblemático y costoso proyecto de presentación electrónica de casos, Sistema Unificado de Manejo y Administración de Casos (SUMAC). No hemos terminado de examinar los re-glones administrativos de arrendamientos, servicios y utilidades. Por el contrario, continuaremos evaluándolos junto con otros renglones, como la contratación en el área de tecnologías, con miras a generar mayores ahorros.
Sin embargo, estas partidas, en su totalidad, representan tan sólo el 30% del presupuesto operacional de la Rama Judicial. El grueso del presupuesto operacional de la Rama Judicial (un 70%) está dirigido hacia la nómina. Esta com-prende el pago del salario de los jueces, las juezas, el funcio-nariado y los beneficios marginales reconocidos por regla-mentos, órdenes administrativas y cartas circuláres. En cuanto a esta partida, hasta el momento, se ha reducido en un 11% la plantilla del personal de la Rama mediante la congelación de plazas que se desocupan por renuncia o jubi-lación y la reducción en puestos transitorios. Además, se suspendió el pago de diferenciales por realizar labores adi-*459dónales, se redujo la acumuladón de horas extras, se con-geló la concesión de pasos por méritos y aumentos salaria-les, y se eliminó el pago de las cuotas y membresías profesionales. Todo esto ha representado un ahorro significativo.
No obstante, a pesar de todos nuestros esfuerzos, las medidas antes descritas no han sido suficientes para atajar el déficit fiscal. Por eso, hay que hacer más, teniendo siem-pre presente nuestra obligación de continuar proveyendo efectivamente nuestros servicios a la ciudadanía y prote-giendo al máximo los empleos y derechos de los funciona-rios y las funcionarias de la Rama Judicial. De igual forma, confiamos en que las ramas ejecutiva y legislativa asuman su responsabilidad de no permitir que la tercera rama de gobierno, el fiel de la balanza de nuestro sistema republi-cano de gobierno, deje de ser efectiva en el cumplimiento de su misión constitucional.
IV
Por los pasados ocho meses hemos evaluado e implan-tando numerosas medidas para atender la crisis. Durante las pasadas tres semanas, el Tribunal Supremo de Puerto Rico se reunió en Pleno extraordinario en dos ocasiones para discutir la precaria situación fiscal de la Rama Judicial, los detalles sobre los gastos esenciales y no esenciales para la operación de los tribunales, las medidas de ahorros y control de gastos implantadas y el efecto del déficit pre-supuestario en los proyectos de acceso a la justicia y en nuestra facultad para cumplir con las obligaciones contraídas. La discusión estuvo siempre centrada en la prioridad de mantener la continuidad de los servicios judi-ciales, proteger el acceso de los ciudadanos a los tribunales y asegurar la estabilidad laboral de nuestros buenos fun-cionarios y funcionarias. Se evaluaron distintas alternati-vas, pero ante la inminencia de tener que incumplir con *460nuestras obligaciones, específicamente hacia nuestros em-pleados, fue necesario implantar las medidas adoptadas en la Resolución del Tribunal que hoy se certifica.
De esta forma, hoy una mayoría de este Tribunal Supremo se une al esfuerzo de dotar a la Rama Judicial de mayor estabilidad económica, salvaguardar la continua-ción de los servicios judiciales de forma efectiva y eficiente, teniendo presente la mayor protección a la estabilidad laboral. Estas enmiendas, que tienen vigencia a partir de hoy pretenden controlar los gastos de la Rama Judicial en cuanto a los beneficios marginales, no esenciales, de los funcionarios y funcionarias de la Rama Judicial.
Las enmiendas al Reglamento adoptadas en esta Reso-lución se concentran en tres asuntos particulares, a saber, extender el término para el disfrute del tiempo compensa-torio acumulado, regular la acumulación y pago de excesos por las licencias de vacaciones y enfermedad, y eliminar un bono especial para empleados y empleadas que no tienen derecho a una pensión por jubilación.
Nuestros empleados y empleadas tienen derecho a dis-frutar el tiempo compensatorio que acumulan por trabajar en exceso a la jornada regular. La enmienda al Artículo 18(18.1) extiende ese término de treinta a sesenta días. De esta forma, los empleados que hayan acumulado tiempo compensatorio por necesidades del servicio tendrán mayor oportunidad para disfrutar lo acumulado y se reducirán los pagos de horas extras por falta de tiempo suficiente para disfrutar el tiempo compensatorio.
La enmienda al Artículo 19(19.l)(c) elimina el pago ade-lantado de la licencia de vacaciones, reduce el máximo de tiempo que se puede acumular por balance de la licencia de vacaciones de 90 a 60 días y elimina el pago del exceso de la licencia de vacaciones autorizada. Esta enmienda per-mite disfrutar el exceso acumulado durante el año natural y, además, mantiene vigente la oportunidad de solicitar una dispensa para su disfrute al 31 de diciembre de cada *461año si la persona, por necesidades de servicio, no pudo dis-frutar de la licencia. No obstante, se elimina el pago del exceso autorizado al final del plazo de los 6 meses conce-dido en la dispensa.
También se enmienda el inciso (19.9) del Artículo 19 para limitar el pago global de las licencias de vacaciones y enfermedad al momento de liquidación cuando el empleado o empleada se separa del servicio público y cuando se transfiere a otro sistema de personal en el gobierno. La nueva norma dispone que el pago global de la licencia de vacaciones al momento de la liquidación será hasta un máximo de 60 días. La liquidación de hasta un máximo de 90 días de licencia de enfermedad se autorizará si la sepa-ración del servicio tiene como propósito acogerse a la jubi-lación a través de la Administración de los Sistemas de Retiro de los Empleados del Gobierno y la Judicatura o si la persona ha prestado servicio público durante 10 años o más a la fecha de la separación.
El inciso (19.10) del Artículo 19 se enmienda para dis-poner que el pago del exceso de licencia de enfermedad acumulado hasta el 31 de diciembre de 2014 se pagará en dos plazos. El primer pago, que representa el 25% de lo adeudado, se hará el 31 de marzo de 2015; el 75% restante de lo adeudado se pagará el 31 de octubre de 2015. Se dispone, además, que a partir de la aprobación de la Reso-lución quedará suspendida la acumulación de licencia por enfermedad en exceso de noventa (90) días hasta tanto el Juez Presidente o la Jueza Presidenta certifique la dispo-nibilidad de fondos. El exceso de licencia por enfermedad acumulado desde el 1 de enero de 2015 hasta la fecha de la aprobación de esta Resolución podrá utilizarse según dis-pone el inciso (19.2) del Reglamento en o antes del 31 de diciembre de 2015. Después de esa fecha se eliminará cual-quier exceso no utilizado.
Por último, se deroga el subinciso (d) del Artículo 10(10.9) para eliminar el pago de un bono especial a aque-*462líos empleados que no tienen derecho a pensión. Esta dis-posición, en términos prácticos, no se ha utilizado desde hace mucho más de una década.
Las medidas tomadas hoy afectan no solo a nuestros funcionarios y funcionarias, sino a los jueces y las juezas del sistema. Con la implantación de estas medidas, que inciden únicamente en beneficios marginales no esenciales de nuestra empleomanía y nuestros miembros de la Judi-catura, se obtendrá un ahorro significativo de casi $10 mi-llones de dólares. Esto contribuirá significativamente a ga-rantizar la continuación de los servicios que ofrecemos a la ciudadania.
V
La Rama Judicial ha tomado todas las acciones posibles y ha auscultado todas las opciones a nuestro alcance hasta este momento. Lamentablemente, ante un presupuesto operacional que está comprometido principalmente en ren-glones relacionados con la nómina, y tras haber realizado los mayores esfuerzos para identificar otras medidas de control de gastos, estamos obligados a reducir los gastos en beneficios concedidos al funcionariado y a los jueces y jue-zas del sistema. No obstante, reitero nuevamente que con-tinuaremos con vigor la renegociación de contratos de arrendamientos, el traslado de otras salas del Tribunal de Primera Instancia, el cierre temporero de operaciones ju-diciales en distintas fechas del año y la reestructuración de operaciones en la OAT para lograr mayor eficiencia. Debe-mos tener claro que nuestra responsabilidad ineludible es hacia el Pueblo, que requiere y merece servicios eficientes y de calidad. Ese es mi compromiso, el de mis compañeros Jueces Asociados y Juezas Asociadas, y el de todos los ser-vidores y todas las servidoras de esta Rama Judicial.
Con la misma honestidad que les he presentado nuestra situación, puedo afirmar que se ha hecho todo lo posible *463para intervenir lo menos posible con nuestro recurso humano. Con un alto grado de sensibilidad, este Tribunal modificó únicamente el mínimo necesario de los beneficios. La Rama Judicial continúa evaluando otras alternativas que permitan garantizar el cumplimiento con nuestra res-ponsabilidad constitucional. Estos esfuerzos van dirigidos a que todos y todas aportemos por igual.
Una de mis principales prioridades en la administración de la Rama Judicial ha sido garantizar la transparencia de las operaciones y de la función judicial. Por eso, he sido franca en cuanto a la divulgación responsable y oportuna de los aspectos administrativos de la Rama Judicial, inclu-yendo el aspecto económico. Este estilo conlleva aceptar, con respeto y reflexión, las posturas disidentes sobre las decisio-nes difíciles que se han tomado y que habrán de tomarse.
Sin embargo, debo aclarar, algunos datos. Aun cuando los contratos de servicios profesionales se han reducido sig-nificativamente como resultado del análisis y las recomen-daciones del comité evaluador, y se ha controlado el gasto que conlleva tales contratos durante el presente año, no es posible eliminarlos del todo sin afectar la función judicial. Por ejemplo, los contratos de servicios de trabajo social, consejeros y psicólogos se requieren para dar servicios en los asuntos de familia y menores, así como en la adminis-tración de nuestro recurso humano. Aquí se incluye tam-bién el servicio profesional de siquiatras que son necesa-rios en diversos procesos judiciales. Este año, la contratación de servicios legales incluye a los profesionales que realizan las investigaciones sobre las quejas contra jueces y juezas a través de la recién creada Unidad Espe-cializada de Investigación. La ciudadanía requirió esta in-versión y es necesaria para garantizar la legitimidad de nuestro sistema judicial. Por último, el reglón de asuntos de oficial de prensa no se limita a la asesoría de relacionis-tas públicos, sino que incluye los pagos por los edictos que requiere la ley y la compra de espacios en los medios para educar a la ciudadanía sobre los servicios que ofrecemos.
*464Durante toda mi carrera en el servicio público he sido consciente de la necesidad de proteger a los menos afortu-nados y a los asalariados. He reconocido que el trabajo tiene una importancia y un significado para cada persona que va más allá del aspecto económico y que se adentra en la salud y en el bienestar físico y mental.(1) Este Tribunal también ha reconocido la función social transcendental del trabajo, tanto en el ámbito individual como en su aporta-ción al bien común. Soy plenamente consciente, y lamento, el impacto que estas medidas puedan tener en las vidas de nuestros compañeros y compañeras. Al aprobar la Resolu-ción que hoy emite este Tribunal, me mueve el convenci-miento de que el trabajo de los servidores de esta Rama Judicial es una fuerza vital que les compele a superarse, fomentar y perseguir el bien común y a ser parte impor-tante, vital, de nuestra comunidad jurídica. Precisamente porque buscamos defender y proteger sus trabajos en me-dio de la crisis fiscal que aqueja a la Rama Judicial, es que se emite hoy la Resolución que provoca este voto de conformidad.
— O —

(1) En Orsini García v. Srio. de Hacienda, 177 DPR 596, 622 (2009), expresé que el trabajo tiene una función social trascendental tanto en el ámbito individual como en el colectivo, ya que contiene un hondo significado ético mediante el cual la persona aporta al bien común y se autorrealiza. Así también, en Whittenburg v. Col. Ntra. Sra. Del Carmen, 182 DPR 937, 949 (2011), señalé que el “valor social del trabajo como elemento central de la vida en sociedad”.